EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Vertex Energy, Inc. We consent to the incorporation by reference in (a) Registration Statement No. 333-162290 (as amended) on Form S-8; and (b) Registration Statement No. 333-189107 on Form S-3 of Vertex Energy, Inc. of our report dated July 16, 2014, relating to our audits of the financial statements of Omega Refining, LLC as of and for the years ended December 31, 2013 and 2012, included in this Current Report on Form 8-K/A. /s/ Hein & Associates LLP Hein & Associates LLP Denver, Colorado July 16, 2014
